               Case 5:20-cr-00432-EJD Document 99 Filed 03/13/21 Page 1 of 17




 1 GEOFFREY HANSEN

 2 Acting Federal Public Defender
   SEVERA KEITH
 3 Assistant Federal Public Defender

 4 55 S. Market Street, Suite 820
   San Jose, CA 95113
 5 (408) 291-7753

 6 (408) 291-7399
   Severa_Keith@fd.org
 7
   Counsel for Defendant OLE HOUGEN
 8
 9
                                  IN THE UNITED STATES DISTRICT COURT
10
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                              SAN JOSE DIVISION
12

13    UNITED STATES OF AMERICA,                          Case No. CR 20–00432 EJD

14                           Plaintiff,                  DEFENDANT’S PROPOSED JURY
                                                         INSTRUCTIONS
15       v.
                                                         Pretrial Conference: March 22, 2021
16                                                       Trial Date: March 30, 2021
      OLE HOUGEN,
17
                             Defendant.
18                                                       Honorable Edward J. Davila

19

20            Defendant Ole Hougen, by and through his counsel, submits the following proposed jury

21 instructions. Pursuant to Federal Rule of Criminal Procedure 30, Mr. Hougen requests the Court

22 to instruct the jury on the law as set forth below. Mr. Hougen reserves the right to submit any

23 limiting instructions, based upon the Court’s evidentiary rulings at the pretrial conference or at

24 trial.

25 \\\

26 \\\

27 \\\
     DEF’S PROPOSED JURY INSTRUCTIONS
28 CR 20-00432 EJD

                                                     1
              Case 5:20-cr-00432-EJD Document 99 Filed 03/13/21 Page 2 of 17




 1 Mr. Hougen also reserves the right to submit any additional proposed instructions, including his

 2 theory of the defense instructions, at the close of evidence.

 3

 4                                                       Respectfully submitted,

 5
     Dated: March 12, 2021                               GEOFFREY HANSEN
 6                                                       Acting Federal Public Defender
 7                                                              /S/
                                                         ___________________________
 8                                                       SEVERA KEITH
                                                         Assistant Federal Public Defender
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     DEF’S PROPOSED JURY INSTRUCTIONS
28 CR 20-00432 EJD

                                                     2
               Case 5:20-cr-00432-EJD Document 99 Filed 03/13/21 Page 3 of 17




 1                                            INTRODUCTION

 2          Mr. Hougen requests that the indictment not be sent to the jury room. See Ninth Circuit

 3 Jury Procedure Manual, § 4.6 (“the Committee believes that great caution should be exercised in

 4 providing the jury with the indictment since it is frequently cast in highly prejudicial language.”)

 5 (“The trial judge has wide discretion as to whether the jury should be provided with a copy of the

 6 indictment for use during jury deliberations.”).

 7

 8          Mr. Hougen requests the following preliminary Ninth Circuit Model Instructions (2010

 9 edition):

10                 1.1     Duty of Jury (as modified, Proposed Instruction 2)

11                 1.2     The Presumption of Innocence (as modified, Proposed Instruction 3)

12                 1.3     What Is Evidence

13                 1.4     What Is Not Evidence

14                 2.11    Evidence for Limited Purpose

15                 1.5     Direct and Circumstantial Evidence

16                 1.6     Ruling on Objections

17                 1.7     Credibility of Witnesses (as modified, Proposed Instruction 4)

18                 1.8     Conduct of the Jury

19                 1.9     No Transcripts Available to Jury

20                 1.10    Taking Notes

21                 1.11    Outline of Trial

22                 3.2     Charge Against Defendant Not Evidence – Presumption of Innocence –

23                         Burden of Proof (to be read after reading of indictment at beginning of

24                         trial, if indictment is read, and at the close of trial).

25

26

27
     DEF’S PROPOSED JURY INSTRUCTIONS
28 CR 20-00432 EJD

                                                       3
                Case 5:20-cr-00432-EJD Document 99 Filed 03/13/21 Page 4 of 17




 1

 2          Mr. Hougen requests the following Ninth Circuit Model Instructions during the trial:

 3                  2.1    Cautionary Instruction--First Recess

 4                  2.2    Stipulated Testimony (if applicable)

 5                  2.3    Stipulations of Fact (if applicable)

 6                  2.4    Judicial Notice (if applicable)

 7                  2.6    Transcript of Recording in English

 8                  2.10   Other Crimes, Wrongs or Acts of Defendant

 9                  2.12   Evidence for Limited Purpose

10

11          Mr. Hougen requests the following Ninth Circuit Model Instructions at the conclusion of

12 the trial:

13                  3.1    Duties of Jury to Find Facts and Follow Law

14                  3.2    Charge Against Defendant Not Evidence--Presumption of Innocence--

15                         Burden of Proof

16                  3.3    Defendant's Decision Not to Testify

17                  3.4    Defendant's Decision to Testify

18                  3.5    Reasonable Doubt—Defined (as modified, Proposed Instruction 5)

19                  3.6    What Is Evidence

20                  3.7    What Is Not Evidence

21                  3.8    Direct and Circumstantial Evidence

22                  3.9    Credibility of Witnesses

23                  3.10   Activities Not Charged (if applicable)

24                  4.1    Statements by Defendant (if applicable)

25                  4.3    Other Crimes, Wrongs or Acts of Defendant (if applicable)

26                  4.4    Character of Defendant (if applicable)

27
     DEF’S PROPOSED JURY INSTRUCTIONS
28 CR 20-00432 EJD

                                                      4
              Case 5:20-cr-00432-EJD Document 99 Filed 03/13/21 Page 5 of 17




 1                 4.5     Character of Victim

 2                 4.6     Impeachment, Prior Conviction of Defendant

 3                 4.7     Character of Witness for Truthfulness (if applicable)

 4                 4.8     Impeachment Evidence - Witness (if applicable)

 5                 4.13    Missing Witness (if applicable)

 6                 4.14    Opinion Evidence, Expert Witness

 7                 5.4     Specific Intent

 8                 5.5     Willfully

 9                 6.8     Self-Defense

10                 7.1     Duty to Deliberate

11                 7.2     Consideration of Evidence - Conduct of the Jury

12                 7.3     Use of Notes

13                 7.6     Communication with Court. The defense objects to any non-structural

14                         note sent by the jury being read to counsel during trial, before

15                         deliberations. Specifically, the defense will object to any questions during

16                         trial asking for factual clarification or further elaboration on any factual

17                         issue. The defense has no objection to jury notes during the trial, and

18                         before deliberations, relating to the structure of the trial and jury – such as

19                         a sleeping juror, or attorney contact with a juror. The defense also has no

20                         objection to counsel being made aware of jury notes during deliberations.

21

22          In addition, Mr. Hougen proposes additional instructions below and will propose

23 additional instructions at the conclusion of evidence.

24

25

26

27
     DEF’S PROPOSED JURY INSTRUCTIONS
28 CR 20-00432 EJD

                                                      5
              Case 5:20-cr-00432-EJD Document 99 Filed 03/13/21 Page 6 of 17




 1 DEFENSE PROPOSED INSTRUCTION NO. 1

 2          (Preliminary instruction to be given to the entire panel before jury selection)

 3

 4          It is important that you discharge your duties without discrimination, meaning that bias

 5 regarding the race, color, religious beliefs, national origin, sexual orientation, gender identity, or

 6 gender of Mr. Hougen, any witnesses, and the lawyers should play no part in the exercise of your

 7 judgment throughout the trial.

 8          Accordingly, during this voir dire and jury selection process, the lawyers and I may ask

 9 questions or use demonstrative aids related to the issues of bias and unconscious bias

10

11

12

13

14

15

16

17

18
19

20

21

22

23
     Given ___
24

25 Rejected ___

26 Given, As Modified ____

27
     DEF’S PROPOSED JURY INSTRUCTIONS
28 CR 20-00432 EJD

                                                      6
              Case 5:20-cr-00432-EJD Document 99 Filed 03/13/21 Page 7 of 17




 1 DEFENSE PROPOSED INSTRUCTION NO. 2

 2          Duty Of Jury (Preliminary instruction to be given before opening statements)

 3

 4          Jurors: You now are the jury in this case, and I want to take a few minutes to tell you

 5 something about your duties as jurors and to give you some preliminary instructions. At the end

 6 of the trial I will give you more detailed [written] instructions that will control your

 7 deliberations. When you deliberate, it will be your duty to weigh and to evaluate all the evidence

 8 received in the case and, in that process, to decide the facts. To the facts as you find them, you
 9 will apply the law as I give it to you, whether you agree with the law or not. You must decide

10 the case solely on the evidence and the law before you and must not be influenced by any

11 personal likes or dislikes, opinions, prejudices, sympathy, or biases, including unconscious bias.

12 Unconscious biases are stereotypes, attitudes, or preferences that people may consciously reject

13 but may be expressed without conscious awareness, control, or intention. Like conscious bias,

14 unconscious bias, too, can affect how we evaluate information and make decisions.

15          In addition, please do not take anything I may say or do during the trial as indicating what

16 I think of the evidence or what your verdict should be—that is entirely up to you.

17
     NINTH CIRCUIT MODEL JURY INSTRUCTION 1.1 (2010) (Modified)
18
19

20

21

22

23

24 Given ___

25 Rejected ___

26 Given, As Modified ____

27
     DEF’S PROPOSED JURY INSTRUCTIONS
28 CR 20-00432 EJD

                                                      7
             Case 5:20-cr-00432-EJD Document 99 Filed 03/13/21 Page 8 of 17




 1 DEFENSE PROPOSED INSTRUCTION NO. 3

 2         Presumption of Innocence

 3         This is a criminal case brought by the United States government. The government

 4 charges Mr. Hougen with Hate crime acts, in violation of 18 U.S.C. § 249. The indictment is

 5 simply the description of the charge made by the government against Mr. Hougen; it is not

 6 evidence of anything.

 7         Mr. Hougen has pleaded not guilty to the charge and is presumed innocent unless and

 8 until proved guilty beyond a reasonable doubt. Mr. Hougen has the right to remain silent and
 9 never has to prove innocence or present any evidence. The government always carries the

10 burden of proof beyond a reasonable doubt

11         In order to prove that Mr. Mr. Hougen is guilty of these offenses, the government must

12 prove each element of the offense beyond a reasonable doubt.

13

14 NINTH CIRCUIT MODEL JURY INSTRUCTION 1.2

15

16

17

18
19

20

21

22

23
     Given ___
24
     Rejected ___
25

26
     Given, As Modified ____

27
     DEF’S PROPOSED JURY INSTRUCTIONS
28 CR 20-00432 EJD

                                                   8
              Case 5:20-cr-00432-EJD Document 99 Filed 03/13/21 Page 9 of 17




 1 DEFENSE PROPOSED INSTRUCTION NO. 4

 2          Credibility of Witnesses

 3          In deciding the facts in this case, you may have to decide which testimony to believe and

 4 which testimony not to believe. You may believe everything a witness says, or part of it, or none

 5 of it.

 6          In considering the testimony of any witness, you may take into account:

 7          (1)     the witness’s opportunity and ability to see or hear or know the things testified to;

 8          (2)     the witness’s memory;

 9          (3)     the witness’s manner while testifying;

10          (4)     the witness’s interest in the outcome of the case, if any;

11          (5)     the witness’s bias or prejudice, if any;

12          (6)     whether other evidence contradicted the witness’s testimony;

13          (7)     the reasonableness of the witness’s testimony in light of all the evidence; and

14          (8)     any other factors that bear on believability.

15

16          You must avoid bias, conscious or unconscious, based on the witness’s race, color,

17 religious beliefs, national origin, sexual orientation, gender identity, or gender in your

18 determination of credibility.
19          The weight of the evidence as to a fact does not necessarily depend on the number of

20 witnesses who testify about it.

21 NINTH CIRCUIT MODEL JURY INSTRUCTION 1.7 (modified)

22
     Given ___
23

24 Rejected ___

25 Given, As Modified ____

26

27
     DEF’S PROPOSED JURY INSTRUCTIONS
28 CR 20-00432 EJD

                                                      9
              Case 5:20-cr-00432-EJD Document 99 Filed 03/13/21 Page 10 of 17




 1 DEFENSE PROPOSED INSTRUCTION NO. 5

 2           Defendant’s Choice Not to Testify or Present Evidence

 3           The defendant did not testify (or present evidence) in this case. In a criminal case, a
 4
     defendant has a constitutional right not to testify or to present any evidence. The burden of proof
 5
     remains with the government throughout the entire trial and never shifts to the defendant. The
 6
     defendant is never required to prove that he is innocent. You must not attach any significance to the
 7

 8 fact that the defendant did not testify. You must not draw any adverse inference against him because
 9 he did not take the witness stand. Do not consider, for any reason at all, the fact that he did not

10 testify. Do not discuss that fact during your deliberations or let it influence your decision in any way.

11

12 NINTH CIRCUIT MODEL JURY INSTRUCTION 3.3 (2010) (Modified); United States v.
   Castaneda, 94 F.3d 592, 596 (9th Cir. 1996); Carter v. Kentucky, 450 U.S. 288 (1981); Shults v.
13 Whitley, 982 F.2d 361 (9th Cir. 1992);

14

15

16

17

18
19

20

21

22

23
     Given ___
24
     Rejected ___
25

26 Given, As Modified ____

27
     DEF’S PROPOSED JURY INSTRUCTIONS
28 CR 20-00432 EJD

                                                        10
             Case 5:20-cr-00432-EJD Document 99 Filed 03/13/21 Page 11 of 17




 1

 2 DEFENSE PROPOSED INSTRUCTION NO. 6

 3          Defendant’s Testimony

 4          The defendant has testified. You should treat his testimony just as you would the

 5 testimony of any other witness. You should not disregard or disbelieve his testimony simply

 6 because he is charged as a defendant in this case.

 7

 8 NINTH CIRCUIT MODEL JURY INSTRUCTION 3.4 (2010)(modified)
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24
     Given ___
25

26 Rejected ___

27 Given, As Modified ____
     DEF’S PROPOSED JURY INSTRUCTIONS
28 CR 20-00432 EJD

                                                    11
             Case 5:20-cr-00432-EJD Document 99 Filed 03/13/21 Page 12 of 17




 1 DEFENSE PROPOSED INSTRUCTION NO. 7

 2          Presumption of Innocence/Reasonable Doubt

 3          You are instructed that you must presume Mr. Hougen to be innocent of the crimes

 4 charged. Thus Mr. Hougen, although accused of a crime in the indictment, begins the trial with a

 5 “clean slate”-with no evidence against him. The indictment, as you already know, is not

 6 evidence of any kind. Mr. Hougen is not on trial for any act or crime not contained in the

 7 indictment. The law permits nothing but legal evidence presented before the jury in court to be

 8 considered in support of any charge against Mr. Hougen. The presumption of innocence alone,
 9 therefore, is sufficient for you to find Mr. Hougen not guilty.

10          The burden is always on the government to prove guilt beyond a reasonable doubt. The

11 burden never shifts to Mr. Hougen, for the law never imposes upon the Defendant in a criminal

12 case the burden or duty of calling any witnesses, producing any evidence, or taking the stand to

13 testify. Mr. Hougen is not even obligated to produce any evidence by cross-examining the

14 witness for the government.

15          It is required that the government prove guilt beyond a reasonable doubt. A reasonable

16 doubt is doubt based upon reason and common sense-the kind of doubt that would make a

17 reasonable person hesitate to act. It may arise from a careful and impartial consideration of all

18 the evidence, or from lack of evidence. Proof beyond a reasonable doubt is proof that leaves you
19 firmly convinced Mr. Hougen is guilty.

20          Unless the government proves, beyond a reasonable doubt, that Mr. Hougen has

21 committed each and every element of the offense charged in the indictment, you must find Mr.

22 Hougen not guilty of the offense. If the jury views the evidence in the case as permitting either

23 of two conclusions-one of innocence, and the other guilty-the jury must, of course adopt the

24 conclusion of innocence.

25

26

27
     DEF’S PROPOSED JURY INSTRUCTIONS
28 CR 20-00432 EJD

                                                    12
             Case 5:20-cr-00432-EJD Document 99 Filed 03/13/21 Page 13 of 17




 1          The Ninth Circuit has expressly approved a reasonable doubt instruction that informs the

 2 jury that the jury must be “firmly convinced” of the defendant’s guilt. United States v.

 3 Velasquez, 980 F.2d 1275, 1278 (9th Cir. 1992); Victor v. Nebraska, 511 U.S. 1, 5 (1994); see

 4 also Lisenbee v. Henry, 166 F.3d 997, 999 (9th Cir. 1999).

 5

 6 NINTH CIRCUIT MODEL JURY INSTRUCTION 3.5 (2010).

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24 Given ___

25
     Rejected ___
26
     Given, As Modified ____
27
     DEF’S PROPOSED JURY INSTRUCTIONS
28 CR 20-00432 EJD

                                                   13
             Case 5:20-cr-00432-EJD Document 99 Filed 03/13/21 Page 14 of 17




 1 DEFENSE PROPOSED INSTRUCTION NO. 8

 2          Duty Of Jury (to be given during closing instructions)
 3

 4          I want to remind you about your duties as jurors. When you deliberate, it will be your

 5 duty to weigh and to evaluate all the evidence received in the case and, in that process, to decide

 6 the facts. To the facts as you find them, you will apply the law as I give it to you, whether you

 7
     agree with the law or not. You must decide the case solely on the evidence and the law before
 8
     you and must not be influenced by any personal likes or dislikes, opinions, prejudices, sympathy,
 9
     or biases, including unconscious bias. Unconscious biases are stereotypes, attitudes, or
10

11 preferences that people may consciously reject but may be expressed without conscious

12 awareness, control, or intention. Like conscious bias, unconscious bias, too, can affect how we

13 evaluate information and make decision.

14 NINTH CIRCUIT MODEL JURY INSTRUCTION 1.1 (2010) (Modified)

15

16

17

18
19

20

21

22

23
     Given ___
24
     Rejected ___
25

26 Given, As Modified ____

27
     DEF’S PROPOSED JURY INSTRUCTIONS
28 CR 20-00432 EJD

                                                    14
              Case 5:20-cr-00432-EJD Document 99 Filed 03/13/21 Page 15 of 17




     DEFENSE PROPOSED INSTRUCTION NO. 9
 1

 2
     Count 1 – Elements 18 U.S.C. § 249
 3
     Count 1 of the Indictment charges Ole Hougen of violating federal law by willfully causing
 4
     bodily injury to S.B. because of his actual or perceived race or color. For you to find Mr.
 5

 6 Hougen guilty of this crime, you must find that the government has proven each and every one of

 7 the following elements beyond a reasonable doubt:

 8           First, that the Defendant willfully caused bodily injury to S.B.;
 9
             Second, that the Defendant acted because of the actual or perceived race or color of S.B.;
10
             Third, that defendant would not have acted absent, or “but for,” the defendant’s prejudice
11
             against the actual or perceived race or color of S.B.;
12
             If you are convinced that the government has proved all of these elements beyond a
13

14 reasonable doubt, say so by returning a guilty verdict on this charge. If you have a reasonable

15 doubt about any one of these elements, then you must find the defendant not guilty of this

16 charge.

17
     Authority:
18
   United States v. Mullet, No. 5:11-cr-594, at 12-13 (Aug. 13, 2012) (setting forth format of
19 instruction), rev'd on other grounds sub nom. United States v. Miller,767 F.3d 585, 591-95 (6th
   Cir. 2014), certiorari denied, 137 S. Ct. 1065.
20

21
     18 U.S.C. § 249(a) and (c) (defining crime).
22

23 Given ___

24 Rejected ___

25
     Given, As Modified ____
26

27
     DEF’S PROPOSED JURY INSTRUCTIONS
28 CR 20-00432 EJD

                                                      15
             Case 5:20-cr-00432-EJD Document 99 Filed 03/13/21 Page 16 of 17




     DEFENSE PROPOSED INSTRUCTION NO. 10
 1

 2
     Count 1 – Definitions 18 U.S.C. § 249
 3
     This instruction provides important definitions related to the elements of Count 1.
 4
            The term “willfully” means the defendant acted voluntarily and intentionally and with the
 5

 6 specific intent to do something which the law forbids, that is to say, with bad purpose either to

 7 disobey or disregard the law.

 8          The term “bodily injury” is defined as a cut, abrasion, bruise, burn, disfigurement,
 9 physical pain, illness, impairment of the function of a bodily member, organ, or mental faculty,

10
     or any other injury to the body, no matter how temporary. However, “bodily injury” does not
11
     include solely emotional or psychological harm.
12
            The phrase “because of” the actual or perceived race or color of S.B.means the
13

14 government must prove that in the absence of (i.e. but for) S.B.’s actual or perceived sexual

15 orientation, the defendant would not have caused bodily injury to him. That is, S.B’s actual or

16 perceived race or color was the reason the defendant decided to act. If the defendant was

17
     partially motivated by prejudice, or even significantly motivated by prejudice, but still would
18
     have committed the act absent S.B.’s actual or perceived race or color, the defendant cannot be
19
     found guilty.
20

21 Authority:

22 Glenn v. Holder, 690 F.3d 417, 422 (6th Cir. 2012) (defining “willful” under 18 U.S.C. § 249);
   see also 1A O'Malley, Grenig & Lee, Federal Jury Practice and Instructions, § 17.05 (6th ed.
23 2011) (defining the term “willfully,” to describe the alleged state of mind of the defendant,
   means that they knowingly performed an act, deliberately and intentionally as contrasted with
24 accidentally,carelessly, or unintentionally).

25
   18 U.S.C. § 1365(h)(4) (defining “bodily injury”); see also 18 U.S.C. § 249, Rules of
26 Construction § 3 (requiring “physical violence”).

27
     DEF’S PROPOSED JURY INSTRUCTIONS
28 CR 20-00432 EJD

                                                     16
             Case 5:20-cr-00432-EJD Document 99 Filed 03/13/21 Page 17 of 17




   United States v. Miller, 767 F.3d 585, 591-95 (6th Cir. 2014), certiorari denied, 137 S. Ct. 1065
 1 (requiring a “but-for” causation); Gross v. FBL Fin. Servs., 557 U.S. 167, 176 (2009)

 2 (interpreting “because of” to require a “but-for causal relationship”).

 3 Burrage v. United States, 134 S.Ct. 881 (2014).

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24 Given ___

25 Rejected ___

26 Given, As Modified ____

27
     DEF’S PROPOSED JURY INSTRUCTIONS
28 CR 20-00432 EJD

                                                   17
